DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on January 26, 2022 is entered.
	Claim 3 has been canceled.
	Claim 3 has been canceled.

Claims 1, 2, and 4-30 are pending.

Claims 8, 15, 17-20, and 23-30 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions/species.

	Claims 1, 2, 4-7, 9-14, 16, 21, and 22 are currently under consideration as they read on the elected invention.

The elected species are:

	Antibody clone C144’ in Table 14 of the specification and having the following sequence information:
	i) VH SEQ ID NO: 2900,
	ii) VL SEQ ID NO: 2912,
	iii) heavy chain CDRs 1-3 of SEQ ID NOs: 2902, 2904, and 2906 and
	iv) light chain CDRs 1-3 of SEQ ID NOs: 2914, 2916, and 2918.

3.	In view of applicant’s amendment, only following rejections have been set forth.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 2, 5-7, 9-14, 16, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
The claims are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The Markush grouping of the anti-SARS-CoV-2 antibody sequences is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 

The amended claims recites an recombinantly produced anti-SARS-CoV-2 antibody or antigen-binding fragment thereof comprising three heavy chain CDRs and three light chain CDRs from the recited heavy chain VH and light chain VL amino acid sequences in a Markush-type of group.  The claims recite a list of alternatively useable members, e.g. CDRs from the VH and VL amino acid sequences. While not using the selection from a group consisting of the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011).  The species of the antibody, e.g. VH of SEQ ID NO:2900 and VL of SEQ ID NO:2912 or the heavy chain CDRs 1-3 of SEQ I DNOs: 2902, 2904, and 2906, and VL three CDRs of SEQ ID NOs: 2914, 2916, and 2918 do not share a single structural similarity to other members of the recited antibody sequence. 

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1, 2, 4-7, 9-14, 16, 21, and 22 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to an isolated anti-SARS-CoV-2 antibody that is isolated from human subject without further modification.  The specification discloses that the antibody were identified and sequenced from B cells isolated from adults aged 18-76 years who were either diagnosed with SARS-CoV-2 infection and were free of symptoms of COVID-19 for at least 14 days or who were close contacts with someone who has been diagnosed with SARS-CoV-2 (e.g. see pages 87-93).
The specification further discloses that the elected antibody species C144’ comprises VH of SEQ ID NO:2900 and VL of SEQ ID NO:2912 is from human adults (e.g. see EXAMPLE 1 in pages 87 and Table 14 of the specification as filed) for the reasons of record. 

e.g., a composition of matter (Step 1: YES), and recite nature-based products (the anti-SARS-CoV-2 antibody from human subjected infected with the virus). Thus, the markedly different analysis is used to determine if that nature-based product is a “product of nature” exception.

	Applicant’s arguments in conjunction with the Nussenzweig declaration under 37 CFR 1.132 have been fully considered but have not been found persuasive.
	
	Nussenzweig declaration asserts that the antibody were identified and sequenced, followed by RT-PCR, and antibody expression. During this process, several non-native mutations were introduced into the heavy and light chain fragments, in the elected species of C144’ clone having VH of SEQ ID NO:2922 was truncated of one amino acid at the C-terminus of the IgG heavy chain constant region. Further, Nussenzweig declaration asserts that the light chain kappa constant region in the expression vector for expressing the claimed antibody was not derived from patient’s memory B cells.  Further, applicant asserts that there is no way to detect a single antibody in a serum mix.  As such, applicant asserts that the claimed antibody is not a product of nature.

	This is not found persuasive for following reasons:
	Contrary to applicant’s arguments that the constant regions of the antibodies are different from the naturally occurring antibodies, note that the claims do not encompass constant region. Rather, the claims recites CDRs of the heavy and light chains.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The recitation “recombinant produced” does not change the structure, the function or provide different functional characteristics of the claimed anti-SARS-CoV-2 antibody.  In other words, the claimed antibody having the recited six CDRs or VH and VL sequences is not markedly different, from its naturally occurring counterpart and thus is directed to a ‘‘product of nature’’ exception (Step 2A: YES).  Given that the claims do not include any additional features that could add significantly more to the exception (Step 2B: NO). As such, the claims are not eligible and should be rejected under 35 U.S.C. 101.  



9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUN W DAHLE/Primary Examiner, Art Unit 1644